                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 EASTERN DIVISION

BILLY MACK NICHOLS, JR.
ADC #92713                                                                           PLAINTIFF

v.                              Case No. 2:18-cv-00024-KGB

YANG, Dentist, et al.,                                                           DEFENDANTS

                                             ORDER

       The Court has reviewed the Recommended Disposition submitted by United States

Magistrate Judge Beth Deere (Dkt. No. 9). While plaintiff Billy Mack Nichols, Jr. has filed

multiple documents since the Recommended Disposition was filed, he has filed no objections to

the Recommended Disposition, and the time to file such objections has passed. Mr. Nichols also

has filed no documents that alter Judge Deere’s assessment in the Recommended Disposition.

After careful consideration of the Recommended Disposition and Mr. Nichols’ filings, as well as

a de novo review of the record, the Court concludes that the Recommended Disposition should be,

and hereby is, approved and adopted in its entirety as this Court’s findings in all respects (Id.).

The Court therefore dismisses without prejudice Mr. Nichols’ complaint (Dkt. No. 2). The Court

also denies as moot Mr. Nichols’ pending motions (Dkt. Nos. 10, 12, 13, 14, 15, 16, 17).

       It is so ordered, this the 26th day of October, 2018.

                                                     __________________________________
                                                     Kristine G. Baker
                                                     United States District Judge
